Citation Nr: 1809029	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2017, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in August 2012 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C. § 7107(c) (2012).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the May 2017 letter, the Board presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

This claim was previously before the Board in November 2016, at which time the Board remanded it for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claims.
In the November 2016 remand, the Board directed that the claims file be forwarded to the examiner who provided the November 2014 and January 2015 VA opinions for an addendum opinion.  Specifically, the Board directed the examiner to provide an opinion as to whether VA failed to properly diagnose and/or treat the Veteran's right second toe on April 6, 2010; whether a physician exercising the degree of skill and care should have diagnosed the condition and rendered treatment; and whether the Veteran suffered a disability that probably would have been avoided if proper diagnosis and treatment had been rendered when the Veteran first reported to the Emergency Department on April 6, 2010.  The examiner was specifically asked to consider all diagnoses and treatments rendered from April 5, 2010 through April 14, 2010 and post-infection treatment.

Pursuant to the remand directives, an opinion was obtained in November 2016.  However, the opinion provider, who also provided the previous opinions, appears to have merely restated his comments from the June 2010 and November 2014 VA examination reports.  The physician did not describe any particular treatment records in support of his response, notably records from April 5, 2010 through April 14, 2010 or discussion of post-infection treatment.  Based on the above, and in order to accurately assess the claim and comply with the previous remand orders, a remand for a new opinion is warranted in this instance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted by the Board in November 2016, the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to compensation under 38 U.S.C. § 1151.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, forward access to the Veteran's claims file to an appropriate examiner other than the examiner who rendered the November 2014, January 2015, and November 2016 opinions.  The claims file, to include this REMAND must be reviewed in conjunction with rendering the requested opinions.    

After reviewing the claims file and the examination reports, the examiner should respond to the following:

The Veteran contends that VA failed to timely and/or properly diagnose his right toe condition when he first presented to the VA Emergency Department on April 6, 2010.  Specifically, he claims that an incorrect diagnosis of gout was rendered on April 6, 2010.  These alleged failures, according to the Veteran, allowed his condition to worsen and eventually resulted in more invasive treatment and more severe residuals than would have occurred had a correct diagnosis been timely made on April 6, 2010.  

(a)  The examiner is asked to provide a medical opinion as to whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; AND 

(b)  The examiner is asked to provide a medical opinion as to whether the Veteran suffered disability that probably would have been avoided if proper diagnosis and treatment had been rendered when the Veteran first reported to the Emergency Department on April 6, 2010.  In rendering an opinion on this section, the examiner must discuss the appropriateness of the specific diagnoses and treatments rendered from April 5, 2010 through April 14, 2010.

A complete rationale for all opinions expressed must be provided in the examination report, to include reference to pertinent evidence.  In so doing, the examiner must review and specifically discuss the VA treatment records dated from April 5, 2010 through April 14, 2010 to support his or her conclusions.  Furthermore, the examiner must discuss the treatment received for the infection.

3.  After completing the above actions, readjudicate the Veteran's claims that are the subject of this remand, based on the entirety of the evidence.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




